IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-133-CV



GRACE WOODRUFF AND BEN WOODRUFF,

	APPELLANTS

vs.



JAMES EGGER,

	APPELLEE

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. 417,850, HONORABLE JOE DIBRELL, JUDGE


 


PER CURIAM


	This is a dismissal for want of prosecution.
	The transcript and statement of facts in the above cause were due to be filed in this
Court on April 8, 1991.  Tex. R. App. P. Ann. 54(a) (Pamph. 1991).  Appellants filed a motion
for extension of time to file the record in this cause on April 4, 1991.  By virtue of the Court
granting the extension, the record was due to be filed in this Court on or before June 5, 1991. 
See Tex. R. App. P. Ann. 54(c) (Pamph. 1991).
	If an appellant fails to file either the transcript or the statement of facts within the
prescribed time, the appellate court may dismiss the appeal for want of prosecution.  Tex. R. App.
P. Ann. 54(a) (Pamph. 1991).  To date, appellants have filed neither a transcript nor a statement
of facts.
	Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P.
Ann. 54(a), (c) (Pamph. 1991); Veale v. Rose, 688 S.W.2d 600 (Tex. App. 1984, writ ref'd
n.r.e.).


[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed for Want of Prosecution
Filed:   September 11, 1991
[Do Not Publish]